Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amit Singhal on 06/09/2022.

The application has been amended as follows: 


1. (Currently Amended) A planarized layer forming apparatus operable to use a pressing member to form a planarized layer of a curable composition on a substrate, the apparatus comprising:
 	a pressing member holder configured to hold the pressing member;
 	a substrate holder configured to hold the substrate;
 	a curing device configured to cure the curable composition on the substrate; 
 	a chamber configured to contain the pressing member holder and the substrate holder, and form a sealed space; and
a sealing member arranged between the curing device and the pressing member,
wherein the pressing member holder also holds the sealing member to form a closed space between the pressing member and the sealing member, and,
 	wherein the curable composition on the substrate is caused to come into contact with the pressing member by causing a pressure inside the closed space to increase, causing the pressing member to deform to have a convex shape toward the substrate,
 	after the contact, holding of the pressing member by the pressing member holder is released, and a space inside the chamber is pressurized, and
 	in a state where holding of the pressing member by the pressing member holder is released and the space inside the chamber is pressurized, the planarized layer is formed by curing the curable composition by the curing device.

3. (Canceled)

4. (Currently Amended) The planarized layer forming apparatus according to claim 1[[ 3]], wherein adjustment of pressure of a space inside the chamber and adjustment of pressure inside the closed space are performed using different pressure controllers.

6. (Currently Amended) The planarized layer forming apparatus according to claim 1[[ 3]], wherein after holding of the pressing member by the pressing member holder is released, a pressure controller used for adjustment of the pressure inside the closed space is used to pressurize the space inside the chamber.

10. (Currently Amended) A method of manufacturing an article, comprising:
 	forming a planarized layer on a substrate using a planarized layer forming apparatus including:
a pressing member holder configured to hold the pressing member;a substrate holder configured to hold the substrate;
a curing device configured to cure the curable composition on the substrate; and
a chamber configured to contain the pressing member holder and the substrate holder, and form a sealed space; and
a sealing member arranged between the curing device and the pressing member,
wherein the pressing member holder also holds the sealing member to form a closed space  between the pressing member and the sealing member, and
wherein the curable composition on the substrate is caused to come into contact with the pressing member by causing a pressure inside the closed space to increase, causing the pressing member to deform to have a convex shape toward the substrate,
after the contact, holding of the pressing member by the pressing member holder is released, and a space inside the chamber is pressurized, and
in a state where holding of the pressing member by the pressing member holder is released and the space inside the chamber is pressurized, the planarized layer is formed by curing the curable composition by the curing device; and
processing the substrate on which the planarized layer has been formed,
wherein the article is manufactured from the processed substrate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor renders obvious a planarized layer forming apparatus operable to use a pressing member to form a planarized layer of a curable composition on a substrate, the apparatus comprising, in combination with the remaining claim elements, 
 	a pressing member holder configured to hold the pressing member;
 	a substrate holder configured to hold the substrate;
 	a curing device configured to cure the curable composition on the substrate; 
 	a chamber configured to contain the pressing member holder and the substrate holder, and form a sealed space; and
 	a sealing member arranged between the curing device and the pressing member,
wherein the pressing member holder also holds the sealing member to form a closed space between the pressing member and the sealing member, and,
 	wherein the curable composition on the substrate is caused to come into contact with the pressing member by causing a pressure inside the closed space to increase, causing the pressing member to deform to have a convex shape toward the substrate,
 	after the contact, holding of the pressing member by the pressing member holder is released, and a space inside the chamber is pressurized, and then the curable composition is cured. 	.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853